DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1 and 6 (the independent claims of the instant application, representing a mass spectrometer device and a method of making the same), though US Patent Application Publication Numbers 20200343081, 20110248161, 20180138026 and 20110180702 all teach some of the limitations of claim 1 and 6, these references fail to teach a compensating electrode configured to compensate for distortion of the loop-flight electric field which occurs in the vicinity of the opening, the compensating electrode being fixed to the compensating electrode attachment part directly or via a substrate located in the vicinity of the opening. Claims 2-5 are allowed by virtue of their dependency on the allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881